In the United States Court of Federal Claims

                                                         )
 DCX-CHOL ENTERPRISES, INC.,                             )
                                                         )
                       Plaintiff,                        )
                                                         )              Nos. 20-1612C; 21-1005C;
 v.                                                      )              21-1281C
                                                         )              (Consolidated)
 THE UNITED STATES OF AMERICA,                           )              (Filed: January 11, 2022)
                                                         )
                       Defendant.                        )
                                                         )
                                                         )
                                                         )


                                            ORDER

       On January 10, 2022, the parties filed a joint stipulation of voluntary dismissal with
prejudice in Case Nos. 20-1612, 21-1005, & 21-1281 pursuant to Rule 41(a)(1)(A)(ii) of the
Rules of the Court of Federal Claims (“RCFC”). See Joint Stipulation of Dismissal with
Prejudice, ECF No. 39.

        Pursuant to the parties’ stipulation and to RCFC 41(a)(1)(A)(ii) and RCFC 41(a)(2), all
three consolidated cases are DISMISSED with prejudice. The Clerk is directed to enter
judgment accordingly.



       IT IS SO ORDERED.




                                                    s/ Elaine D. Kaplan
                                                    ELAINE D. KAPLAN
                                                    Chief Judge